Case 2:17-cv-00496-CCC-SCM Document 136 Filed 02/14/20 Page 1 of 5 PageID: 2071



 THE ROSEN LAW FIRM, P.A.
 Laurence M. Rosen
 One Gateway Center, Suite 2600
 Newark, NJ 07102
 Tel: (973) 313-1887
 Fax: (973) 833-0399
 Email: lrosen@rosenlegal.com

 Lead Counsel for Lead Plaintiff and the proposed Class

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

   MARK ALLEN and SALVATORE RAPPA,
   Individually and On Behalf of All Others           Case No. 2:17-cv-00496-CCC-SCM
   Similarly Situated,
                                                      CLASS ACTION
                 Plaintiffs,
                                                      NOTICE OF MOTION AND MOTION
                 v.                                   FOR FINAL APPROVAL OF
                                                      SETTLEMENT AND PLAN OF
   PIXARBIO CORPORATION f/k/a BMP                     ALLOCATION
   HOLDINGS INC., FRANCIS M. REYNOLDS,
   KENNETH A. STROMSLAND, KATRIN                      Motion Day: March 13, 2020
   HOLZHAUS, DAVID A. CASS, DEREK S.
   BRIDGES, and LAURA BARKER MORSE,                   Hon. Claire C. Cecchi

               Defendants.
   MICHAEL SCHNIEDERS, derivatively on behalf
   of PIXARBIO CORPORATION,
                                                      Case No. 2:17-cv-02987
                 Plaintiff,

                  v.

   FRANCIS M. REYNOLDS, KATRIN
   HOLZHAUS, DAVID A. CASS, and LAURA
   BARKER MORSE,

                  Defendants,
   and

   PIXARBIO CORPORATION,

                 Nominal Defendant.




                                               1
Case 2:17-cv-00496-CCC-SCM Document 136 Filed 02/14/20 Page 2 of 5 PageID: 2072



        PLEASE TAKE NOTICE that pursuant to the Court’s Order Granting Motion for

 Preliminary Approval of Class Action and Derivative Action Settlement dated November 18, 2019

 (Dkt. No. 135), on March 13, 2020, at 12:30 p.m., or as soon thereafter as counsel may be heard,

 at 50 Walnut Street, Courtroom MLK 5B, Newark, New Jersey 07102, before the Honorable Claire

 C. Cecchi, United States District Judge, Lead Plaintiffs Mark Allen and Salvatore Rappa, Named

 Plaintiffs Marvin Becker and Jacqueline Becker (“Class Plaintiffs”), and Michael Schnieders

 (“Derivative Plaintiff,” and collectively, “Plaintiffs”), through their undersigned Counsel, will

 move for final approval of the class action Settlement and Plan of Allocation of Settlement

 proceeds.

        Plaintiffs’ motion is based on: (i) the Memorandum of Law in Support; (ii) the Declaration

 of Laurence M. Rosen in Support of Motions for: (1) Final Approval of Proposed Settlement; and

 (2) Award of Attorneys’ Fees, Reimbursement of Expenses, and Awards to Lead Plaintiffs, Named

 Plaintiffs, and Derivative Plaintiff and the exhibits thereto; (iii) the Stipulation and Agreement of

 Settlement filed September 4, 2019 and the exhibits thereto (Dkt. No. 132); and (iv) all other

 pleadings and matters of record and such additional evidence or arguments as may be presented at

 the hearing.


 Dated: February 14, 2020                      Respectfully submitted,

                                               THE ROSEN LAW FIRM, P.A.

                                               /s/ Laurence M. Rosen
                                               Laurence M. Rosen
                                               One Gateway Center, Suite 2600
                                               Newark, NJ 07102
                                               Tel: (973) 313-1887
                                               Fax: (973) 833-0399
                                               Email: lrosen@rosenlegal.com




                                                  2
Case 2:17-cv-00496-CCC-SCM Document 136 Filed 02/14/20 Page 3 of 5 PageID: 2073



                                    and

                                    Leah Heifetz-Li (pro hac vice)
                                    101 Greenwood Avenue, Suite 440
                                    Jenkintown, PA 19046
                                    Tel: (215) 600-2817
                                    Fax: (212) 202-3827
                                    Email: lheifetz@rosenlegal.com

                                    and

                                    Erica L. Stone
                                    Phillip Kim (pro hac vice)
                                    275 Madison Avenue, 40th Floor
                                    New York, NY 10016
                                    Tel: (212) 686-1060
                                    Fax: (212) 202-3827
                                    Email: estone@rosenlegal.com
                                    Email: pkim@rosenlegal.com

                                    Class Counsel for Lead Plaintiffs and the proposed
                                    Settlement Class

                                    GAINEY McKENNA & EGLESTON
                                    Thomas J. McKenna
                                    440 Park Avenue South, 5th Floor
                                    New York, NY 10016
                                    Tel: (212) 983-1300
                                    Fax: (212) 983-0383
                                    Email: tjmckenna@gme-law.com

                                    Additional Class Counsel

                                    PAWAR LAW GROUP P.C.
                                    Vik Pawar
                                    6 South Street, Suite 201
                                    Morristown, NJ 07960
                                    Tel: (212) 571-0805
                                    Fax: (212) 571-0938
                                    Email: vikrantpawaresq@gmail.com

                                    and

                                    THE BROWN LAW FIRM, P.C.
                                    Timothy Brown
                                    240 Townsend Square



                                       3
Case 2:17-cv-00496-CCC-SCM Document 136 Filed 02/14/20 Page 4 of 5 PageID: 2074



                                    Oyster Bay, NY 11771
                                    Tel: (516) 922-5427
                                    Fax: (516) 344-6204
                                    Email: tbrown@thebrownlawfirm.net

                                    Counsel for Derivative Plaintiff




                                       4
Case 2:17-cv-00496-CCC-SCM Document 136 Filed 02/14/20 Page 5 of 5 PageID: 2075



                                 CERTIFICATE OF SERVICE


       I hereby certify that on this on February 14, 2020, a true and correct copy of the foregoing
  document was served by CM/ECF to the parties registered to the Court’s CM/ECF system.


                                                     /s/ Laurence M. Rosen
